Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                      No. 04-18-00278-CV

                                 Susan Rebecca CAMMACK,
                                          Appellant

                                                v.

   THE BANK OF NEW YORK MELLON f/k/a The Bank of New York as Trustee for the
                    Certificateholders of CWABS 2004-05,
                                   Appellee

                   From the 198th Judicial District Court, Kerr County, Texas
                                   Trial Court No. 17902C
                           Honorable Susan Harris, Judge Presiding

        BEFORE JUSTICE MARTINEZ, JUSTICE RIOS, AND JUSTICE WATKINS

        In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. It is ordered that no costs of appeal shall be assessed against appellant in relation to
this appeal because she qualifies as indigent under Texas Rule of Appellate Procedure 20.

       SIGNED May 8, 2019.


                                                 _____________________________
                                                 Rebeca C. Martinez, Justice